Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17, Applicant claims “the electrochemical pump separator” in line 4.  There is a lack of antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diethelm (US 2017/0250429) in view of Benicewicz (US 2015/0255818).
Regarding claim 17, Diethelm discloses a method of operating a fuel cell system, comprising: 
providing a fuel inlet stream (stream 205, see Fig. 5) to a fuel inlet of a fuel cell stack (inlet to fuel cell anode 23, see Fig. 5); 
providing a fuel exhaust (via conduit 208) from a fuel exhaust outlet of the fuel cell stack to an anode inlet (via inlet 216, as depicted in Fig. 3) of the electrochemical pump separator (4, see Fig. 3) comprising an electrolyte (42), a cathode (9b), and an anode (9a) comprisinq a water-gas shift (WGS) catalyst (43); and 
providing hydrogen output from a cathode outlet of the electrochemical pump separator to the fuel inlet stream (via conduit 213).  
Diethelm teaches a water gas shift catalyst in the hydrogen electrochemical pump, but does not explicitly disclose an additional Pt-Ru catalyst.
Benicewicz also discloses a hydrogen electrochemical pump (see abstract).
Benicewicz, like Diethelm, teaches converting hydrogen into two protons prior to transporting it across a membrane (paragraph 20).  Benicewicz teaches adding a catalyst comprising platinum and ruthenium to the membrane to assist in the dissociation of H2 into protons (paragraph 20 and 21).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the platinum/ruthenium catalyst of Benicewicz to the membrane of Diethelm in order to facilitate hydrogen dissociation into ions.
Regarding claim 18, Diethelm discloses a fuel cell system, comprising: 
a fuel cell stack (2); 
an electrochemical pump separator (4) comprising: 
an electrolyte (42); 
a cathode (9b); and 
an anode (9a) comprising a water-gas shift (WGS) catalyst (43); 
a fuel exhaust conduit (via conduit 208) that operatively connects a fuel exhaust outlet of the fuel cell stack to an anode inlet of the electrochemical pump separator (via inlet 216 as depicted in Fig. 3); and 
a product conduit (conduit 213) that operatively connects a cathode outlet of the electrochemical pump separator to a fuel inlet conduit configured to provide fuel to a fuel inlet of the fuel cell stack (see Fig. 5 which illustrates the return of the product outlet 213 ack to the fuel inlet line 205 for the fuel cell 2).
  Diethelm teaches a water gas shift catalyst in the hydrogen electrochemical pump, but does not explicitly disclose an additional Pt-Ru catalyst.
Benicewicz also discloses a hydrogen electrochemical pump (see abstract).
Benicewicz, like Diethelm, teaches converting hydrogen into two protons prior to transporting it across a membrane (paragraph 20).  Benicewicz teaches adding a catalyst comprising platinum and ruthenium to the membrane to assist in the dissociation of H2 into protons (paragraph 20 and 21).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the platinum/ruthenium catalyst of Benicewicz to the membrane of Diethelm in order to facilitate hydrogen dissociation into ions.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diethelm (US 2017/0250429) in view of Benicewicz (US 2015/0255818) and further in view of McElroy (US 2007/0178338).
Regarding claim 20, Diethelm teaches an air inlet conduit (100) with a preheater (103) and teaches a product conduit 213 that comprises warm hydrogen from the water gas shift reaction within the pump separator.  Diethelm, however, does not teach exchanging heat between the incoming air stream and the product conduit.
McElroy, like Diethelm, teaches a fuel cell air preheater (129) that exchanges heat between the hot hydrogen product from the pump separator and the incoming air stream (paragraph 19).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the hydrogen cooler exchanger of McElroy to the apparatus of Diethelm in order to assist in preheating the incoming air stream.

Allowable Subject Matter
Claims 1-5, 7, 8, 10, 13-19 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, McElroy, teaches a system very similar to the claimed fuel cell system.  However, McElroy teaches the presence of the splitter being downstream of the air preheater and not upstream of it, as claimed.  The prior art neither teaches nor suggests a reason to place the splitter of McElroy upstream of the air preheater.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17, 18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Relevant Prior Art
JP 2020132934 A – Discloses a electrochemical hydrogen pump that comprises a ruthenium-platinum catalyst due to its tolerance for CO in the gas stream.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725